DETAILED ACTION
	For this Office action, Claims 1-11 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07 April 2022, regarding the respective rejections of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 112(b).  Applicant has amended independent Claim 1 to further recite structure related to the nozzle and the pipe.  Upon further consideration, the amendments overcome the teachings of the cited prior art in the previous office action; therefore, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection are withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 07 April 2022.  After further examination, new grounds of rejection are made in view of 35 U.S.C. 112(b) and are detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 as amended recites “a nozzle disposed on the pipe, the nozzle being configured to generate micro bubbles using a supplied gas”; however, the limitation renders the claim indefinite because the claim language is unclear where the micro bubbles are generated.  Claim 1 as previously filed recited that the nozzle was in the pipe, indicating that the micro bubbles were formed within the liquid in the pipe; however, now that the nozzle is required to be on the pipe, the claim is unclear where the micro bubbles may be generated—within the liquid or somewhere else.  Furthermore, without a limitation that indicates the creation of a gas-liquid mixture (in the previous claims the micro bubbles formed within the liquid in the pipe was considered a gas-liquid mixture in previous examinations), the claim is unclear how the gas-liquid mixture is created.  See that a pipe provides pressurized liquid and the nozzle is claimed to provide “a gas-liquid mixture”, but the claim as filed only requires that the nozzle be on the pipe and generate micro bubbles (not micro bubbles within the liquid) without necessarily mixing the bubbles with the liquid in the pipe.  For these reasons, the claims are considered indefinite.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that positively recites that the micro bubbles are supplied to either the pipe or the liquid in the pipe would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume that the bubbles are created in the liquid in the pipe.
Claim 2 is additionally rejected under 35 U.S.C. 112(b) for reciting “a gas-liquid mixture supplied to the gas-liquid separation tank from above by the pipe”, which is considered indefinite because Claim 1 does not indicate that said gas-liquid mixture is supplied from above or by the pipe.  Claim 1, upon which Claim 2 is dependent, recites that an upper part of the separation tank communicates with a second end of the pipe; however, neither Claim 1 as amended nor Claim 2 recites that the gas-liquid mixture is formed in the pipe, only that the nozzle generates such a gas-liquid mixture.  Additionally, the claim language of Claim 2 is unclear on whether the pipe must be above the separation tank or only communicate with an upper portion of the tank to read on the claim.  See that “an upper portion of a tank” may either be interpreted as the top of the tank or an arbitrary upper region of the tank, such as the entire top half of the tank.  For these reasons, Claim 2 is considered indefinite and rejected under 35 U.S.C. 112(b).  Applicant is urged to address this issue in the response to this office action, wherein the amendment suggested above for Claim 1 would resolve the first issue and an amendment making the terminology between Claims 1 and 2 regarding the upper portion of the tank more consistent would resolve the second issue.  For purposes of this examination, the examiner will assume the upper portion of the tank may be considered the top of the tank.  
Claims 3-6 are additionally rejected under 35 U.S.C. 112(b) for Claim 3 (upon which the remaining rejected claims are dependent) reciting “a control unit configured to control the pump so that the lower the flow rate measured by the flow rate sensor, the lower a liquid level is kept”, which is unclear on what may happen with a higher flow rate.  Since the claim language only recites a limitation regarding lower flow rates, the claim is unclear what action the control unit would provide at the indication of a higher flow rate.  The control unit may increase the liquid level based on a higher detected flow rate or may do nothing until a lower flow rate is indicated.  For this reason, Claim 3 is considered indefinite and rejected under 35 U.S.C. 112(b).  Applicant is urged to address this issue in the response to this office action, wherein an amendment clarifying the actions taken (or lack of action) by the control unit upon detection of a higher flow rate or general flow rate would read on the claim.  For purposes of this examination, the examiner will assume the liquid level is controlled based on the detected flow rate entering the separation tank.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/29/2022